The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 and 15-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claimed limitation of a “the upwardly-extending structure”, as recited in claim 6 and 15-16, is unclear as to the structural relationship between said the upwardly-extending structure and the upwardly-extending pillar structure recited earlier.
The claimed limitation of a “pillar”, as recited in claim 17, is unclear as to the structural relationship between said pillar and the claimed device.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-7 and 10-25, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (10,991,826).Regarding claim 1, Ma teaches in figures 20A, 20B and related text an integrated assembly, comprising: 
an upwardly-extending pillar structure 86/88 (element 88 is located to the right of and in contact with element 86) having a pair of sidewall surfaces along a cross-section, and having a top surface extending between the sidewall surfaces; one of the sidewall surfaces being a first sidewall surface and the other of the sidewall surfaces being a second sidewall surface, an entirety of the upwardly-extending pillar structure consisting of one or more insulative materials 86/88 (see numerals in figure 18B);
two-dimensional-material 87 in direct physical contact with the first sidewall surface and extending along the first sidewall surface; the two-dimensional-material having a lower region, an upper region, and a central region between the upper and lower regions; 
first electrostatic-doping-material 92 adjacent the lower region of the two- dimensional- material; 
second insulative material 88 (located between 112 and element 87) adjacent the central region of the two-dimensional-material 87 and on an opposing side of the two-dimensional-material from the first sidewall surface of the upwardly-extending structure; 
a conductive-gate-structure 94 over the first electrostatic-doping-material 92, adjacent the second insulative material, and proximate the central region of the two-dimensional-material; and 
second electrostatic-doping-material 108 over (above or at higher elevation) the conductive-gate-structure 94 and adjacent the upper region of the two-dimensional-material.

Ma does not explicitly state that the two-dimensional-material extends along an entirety of the first sidewall surface.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to extend the two-dimensional-material along an entirety of the first sidewall surface, in Ma’s device, in order to provide better protection to the source/drain regions.

Regarding claim 2, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to have the first and second electrostatic-doping-materials compositionally the same as one another in Ma’s device in order to simplify the processing steps of making the device.

Regarding claim 3, Ma teaches in figures 20A, 20B and related text that the first and second electrostatic-doping-materials are compositionally different from one another.

Regrading claim 4, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the first and second electrostatic-doping-materials compositionally different from one another, and wherein each comprise one or more of AIO, SiN, ZrO and SiON, where the chemical formulas indicate primary constituents rather than specific stoichiometries, in Ma’s device, in order to provide better protection to the device.

Regarding claim 6, Ma teaches in figures 20A, 20B and related text that the two-dimensional-material extends along the first and second sidewall surfaces.  It would further have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention to extend the two-dimensional-material across the top surface of the upwardly-extending structure in Ma’s device, in order to provide better protection to the device by insulating the top part of the device.

Regarding claim 7, Ma teaches in figures 20A, 20B and related text that the conductive-gate-structure is a first conductive-gate-structure, and further comprising a second conductive-gate-structure on an opposing side of the structure from the first conductive-gate-structure; the first and second conductive-gate-structures being electrically coupled to one another.

Regarding claims 10, 11, 14 and 23-25, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the two-dimensional-material to comprise one or more of carbon, boron, germanium, silicon, phosphorus, bismuth, indium, molybdenum, platinum, rhenium, tin, tungsten and hafnium, one or more of graphene, graphyne, borophene, germanene, silicene, Si2BN, stanene, phosphorene, bismuthene, molybdenum disulfide, molybdenum diselenide, tungsten disulfide, tungsten diselenide, tin disulfide, rhenium disulfide, indium disulfide, and hafnium disulfide and substantially entirely monocrystalline in Ma’s device, in order to use the device in an application which requires specific material.
Note that substitution of materials is not patentable even when the substitution is new and useful.  Safetran Systems Corp. v. Federal Sign & Signal Corp. (DC NIII, 1981) 215 USPQ 979.  

Regarding claim 12, Ma teaches in figures 20A, 20B and related text that the two-dimensional-material comprises a stack consisting of 1 to 10 separate layers.

Regarding claim 13, it would further have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention to form the two-dimensional-material to comprise a thickness within a range of from about 0.5 nm to about 5 nm in Ma’s device, in order to reduce the size of the device.
Regarding claim 15, Ma teaches in figures 20A, 20B and related text that the upwardly-extending structure is configured as a post

Regarding claim 16, Ma teaches in figures 20A, 20B and related text that the upwardly-extending structure is configured as a fin.

Regarding claim 17, Ma teaches in figures 20A, 20B and related text an integrated assembly, comprising: 
	first conductive lines 58 (channel regions) extending horizontally along a first direction; 
structures 86/88 (element 88 is located to the right of and in contact with element 86) extending upwardly from the first conductive lines; the pillar structures consisting of comprising first insulative material; the structures being spaced from one another by gaps along the first direction; 
two-dimensional-material 87 extending along upper surfaces of the first conductive lines within the gaps, and along sidewalls and upper surfaces of the structures; 
first electrostatic-doping-material 92 over the two-dimensional material 87 that is along the upper surfaces of the first conductive lines, the first electrostatic-doping-material 92 being adjacent lower regions of the two-dimensional-material 87 adjacent the structures; 
second insulative material 88 (located between 112 and element 87) and adjacent central regions of the two-dimensional-material adjacent the structures; 
second conductive lines 110 extending along a second direction which crosses the first direction; the second conductive lines 110 being over the first electrostatic-doping-material 92 and being adjacent the second insulative material; 

a second electrostatic-doping-material 108 adjacent the second conductive lines 110 and over the second insulative material 88, the second electrostatic-doping- material 108 being adjacent upper regions of the two-dimensional-material adjacent the structures.

Ma does not teach that the first electrostatic-doping-material 92 is over and in direct physical contact with the two-dimensional material 87, and wherein the second electrostatic-doping-material 108 over the second conductive lines 110, and storage elements coupled with the upper region of the two-dimensional- material.

It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the first electrostatic-doping-material 92 is over and in direct physical contact with the two-dimensional material 87 and to form the second electrostatic-doping-material 108 over the second conductive lines 110, and to couple storage elements with the upper region of the two-dimensional- material, in Ma’s device in order to provide better protection to the elements in the device and in order to enhance the capabilities of the device by being able to use the device in applications which require storage elements, respectively.

Regarding claims 18 and 19, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the first conductive lines as digit lines coupled with sense-amplifier-circuitry and the second conductive lines as wordlines coupled with wordline-driver- circuitry, in Ma’s device, in order to operate the device in its intended use.

Regarding claim 20, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to use the storage elements to include capacitors in Ma’s device, because it is conventional to use capacitors as storage elements.

Regarding claims 21-22, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to use the capacitors as non-ferroelectric capacitors and ferroelectric capacitors in Ma’s device, in order to use the device in an application which requires specific type of capacitors.


Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because of the new ground of rejection.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


O.N.								/ORI NADAV/
10/1/2022				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800